PER CURIAM.
 This application for leave to superintend and revise through appeal a decision of the District Court which upheld the referee in refusing to permit a creditor to examine the bankrupt and other witnesses under 11 USCA § 44 (a) is opposed by the bankrupt on the ground that his exemption has been ¡ allowed him and he has been discharged for more than a year prior to the application. The petition is vague as to the purposes of ■ the examination except as to the homestead^ and as to it appears to be based only on information derived from a newspaper article. A creditor has no absolute right to examine any one under 11 USCA § 44 (a), but the exercise of the power there granted lies in the discretion of the court. In re Andrews (D. C.) 130 F. 383; In re Weidenfeld (C. C. A.) 254 F. 677; In re National Grain Corporation (C. C. A.) 299 F. 597. The long delay and laches of the creditor and the absence of any definite and reliable showing as to what facts would be proven put this ease within the rule of discretion unabused.
The application for appeal is denied.